FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICTOR HUGO ALEJO,                               No. 06-73319

               Petitioner,                       Agency No. A075-607-030

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Victor Hugo Alejo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s decision (“IJ”) denying his request for a continuance. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the request for a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance and review de novo due process claims. Sandoval-Luna v. Mukasey,

526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We deny the petition for

review.

      The IJ did not abuse his discretion or violate due process in denying Alejo’s

request for a continuance where Alejo’s eligibility for relief was speculative. See

id. at 1247 (no abuse of discretion in denying a motion to continue where relief

was not immediately available); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(“To prevail on a due process challenge to deportation proceedings, [a petitioner]

must show error and substantial prejudice.”).

      PETITION FOR REVIEW DENIED.




                                          2                                   06-73319